DELAWARE POOLED® TRUST The Core Plus Fixed Income Portfolio (the “Portfolio”) Supplement to the Portfolio’s Prospectus dated February 28, 2012 On August 23, 2012, the Board of Trustees of Delaware Pooled Trust voted to approve changes related to the Portfolio’s investment policy in emerging markets debt securities. These changes will be effective sixty (60) days after the date of this Supplement. The following replaces the information in the section entitled, “What are the Portfolio’s principal investment strategies? – International sector” on page 43: · International sector The Portfolio may invest up to 20% of its total assets in the international sector. The international sector invests primarily in fixed income securities of issuers organized or having a majority of their assets or deriving a majority of their operating income in foreign countries. These fixed income securities include foreign government securities, debt obligations of foreign companies, and securities issued by supranational entities. A supra-national entity is an entity established or financially supported by the national governments of one or more countries to promote reconstruction or development. Examples of supranational entities include, among others, the International Bank for Reconstruction and Development (more commonly known as the World Bank), the European Economic Community, the European Investment Bank, the Inter-American Development Bank, and the Asian Development Bank. The Portfolio may invest in securities issued in any currency and may hold foreign currencies. Securities of issuers within a given country may be denominated in the currency of another country or in multinational currency units, such as the euro. The Portfolio may, from time to time, purchase or sell foreign currencies and/or engage in forward foreign currency transactions in order to expedite settlement of Portfolio transactions and to minimize currency value fluctuations. Currency considerations carry a special risk for the Portfolio to the extent that it allocates a significant portion of its assets to foreign securities. The Portfolio will invest in both rated and unrated foreign securities. It may purchase securities of issuers in any foreign country, developed and underdeveloped. These investments may include direct obligations of issuers located in emerging-markets countries. However, investments in foreign securities that are rated below investment grade (for example, lower than BBB- by S&P), or if unrated, judged to be of comparable quality, will, in the aggregate, be limited to no more than 5% of the Portfolio’s total assets. The Portfolio’s investments in emerging markets securities will be limited to no more than 15% of the Portfolio’s net assets. Investments in the Portfolio are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Portfolio, the repayment of capital from the Portfolio, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated August 28, 2012.
